Name: COMMISSION REGULATION (EC) No 3599/93 of 21 December 1993 fixing the guaranteed minimum price for Atlantic sardines of the species Sardina pilchardus
 Type: Regulation
 Subject Matter: prices;  natural environment;  fisheries
 Date Published: nan

 30 . 12. 93 Official Journal of the European Communities No L 330/15 COMMISSION REGULATION (EC) No 3599193 of 21 December 1993 fixing the guaranteed minimum price for Atlantic sardines of the species Sardina pilchardus HAS ADOPTED THIS REGULATION : Article 1 The guaranteed minimum provided for in Article 2 of Council Regulation (EEC) No 3117/85 shall be as follows for the 1994 fishing year : (ECU/tonne) Whole fish THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory indemnities in respect of sardines of the species Sardina pilchardus ('), amended by Commission Regulation (EEC) No 3940/87 (2), and in particular Article 4 thereof, Whereas Article 2 (1 ) of Regulation (EEC) No 3117/85 provides for the granting of a compensatory indemnity for producers of Atlantic sardines of the species Sardina pilchardus in the Community as constituted at 31 January 1986 who sell their products at a price below a guaranteed minimum price ; Whereas Article 2 (3) of Regulation (EEC) No 3117/85 lays down that the guaranteed minimum price is to be the same as the withdrawal price in force in the year preced ­ ing accession, corrected in accordance with any adjust ­ ment applicable to the guide price for the following fishing year ; Whereas the guide prices for the 1994 fishing year were fixed for the products in question by Council Regulation (EC) No 3353/93 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Size Extra, A B 1 241 156 2 241 156 3 372 156 4 241 156 The freshness, size and presentation categories shall be those defined pursuant to Article 2 of Council Regulation (EEC) No 3759/92 (4). Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 297, 9 . 11 . 1985, p. 1 . (2) OJ No L 373, 31 . 12. 1987, p. 6 . (3) OJ No L 301 , 8 . 12. 1993, p. 1 . (4) OJ No L 388, 31 . 12. 1992, p. 1 .